                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEWANN BULLS,                              )
                                           )
                     Plaintiff,            )
                                           )       Civil Action No. 18-738
       v.                                  )
                                           )
ALLEGHENY COUNTY JAIL,                     )
and FBI,                                   )
                                           )
                     Defendants.           )



                                           ORDER

       AND NOW this 15th day of October, 2018, upon consideration of the complaint filed by

plaintiff, DeWann Bulls, pro se and in forma pauperis, (ECF No. 4),

       IT IS HEREBY ORDERED that for the reasons set forth in the accompanying

Memorandum Opinion the complaint is DISMISSED with prejudice for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and amendment would be futile.

       IT IS FURTHER ORDERED that the clerk shall mark this case CLOSED.



                                                   By the court,


                                                   s/ Joy Flowers Conti
                                                   Joy Flowers Conti
                                                   Chief United States District Judge

cc:    DeWann Bulls
       705 Lorenze Ave., Apt. 1
       Pittsburgh, PA 15220




                                               1
